             Case 5:20-cv-00008-OLG Document 20 Filed 05/14/20 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

TEXAS DEMOCRATIC PARTY; DSCC;
and DCCC,

                 Plaintiffs,

        v.                                               CIVIL ACTION NO. 5:20-cv-00008-OLG

RUTH R. HUGHS, in her official capacity as
the Texas Secretary of State,

                 Defendant.


                           NOTICE OF SUPPLEMENTAL AUTHORITY
                            IN SUPPORT OF MOTION TO DISMISS

        The Secretary notifies the Court of a recent decision from the U.S. Court of Appeals for the

Eleventh Circuit. In Jacobson v. Florida Secretary of State, the court rejected the same arguments Plaintiffs

raise in opposition to the Secretary’s motion to dismiss. See No. 19-14552, — F.3d —, 2020 WL

2049076, at *9 (11th Cir. Apr. 29, 2020). Indeed, Jacobson is highly similar to this case. It involved some

of the same Plaintiffs and counsel.

        Jacobson is especially relevant to three issues in this case.

        Causation and Redressability: The Eleventh Circuit held that the plaintiffs “lack[ed]

standing because any injury would be neither traceable to the Secretary nor redressable by relief against

her.” Jacobson, 2020 WL 2049076, at *9; see also ECF 13 at 5. The court expressly rejected the argument

that “the Secretary’s position as ‘the chief election officer’ ” made any difference. Id. at *10; see ECF

17 at 5 (arguing the same). Trying to influence non-party local officials through a suit against the

Secretary would not solve that jurisdictional problem. See Jacobson, 2020 WL 2049076, at *10–11. The

Eleventh Circuit’s analysis applies fully to this case as the decision on whether a registration application

is accepted or rejected depends on the actions of local voter registrars, who are independent officials
          Case 5:20-cv-00008-OLG Document 20 Filed 05/14/20 Page 2 of 4



not subject to the Secretary’s control. One of the Eleventh Circuit judges even determined that

“Florida’s Secretary of State enjoys the same powers and responsibilities as the Texas Secretary.”

Jacobson, 2020 WL 2049076, at *31 (Pryor, J., J., concurring in part and dissenting in part).

        Injury in Fact (Associational Standing): The Eleventh Circuit held that the political groups

in Jacobson could not rely on associational standing when they “failed to even allege, much less prove,

that they have any members.” Jacobson, 2020 WL 2049076, at *7; see ECF 13 at 6. To the extent one

political group claimed to have members, the group could not benefit from associational standing

because it “failed to identify any of its members, much less one who will be injured” by the state’s

actions. See Jacobson, 2020 WL 2049076, at *7; ECF 13 at 7.

        Injury in Fact (Organizational Standing): The Eleventh Circuit further held that the

political groups in Jacobson failed to qualify for organizational standing because they had not established

what they “would divert resources away from in order to spend additional resources on combatting”

the state’s challenged action. Jacobson, 2020 WL 2049076, at *9; see ECF 13 at 10–11 (making the same

argument). The court therefore could not determine “what activities, if any, might be impaired by the

Committee’s decision to allocate ‘additional resources.’” Jacobson, 2020 WL 2049076, at *9. In addition,

the political groups had asserted that Florida’s statute harmed their “mission of electing Democrats,”

but such an alleged harm was “not a cognizable injury.” Id. Not only had the Jacobson plaintiffs failed

to allege that “a particular candidate’s prospects in a future election will be harmed,” but “an

organization’s general interest in its preferred candidates winning as many elections as possible is still

a ‘generalized partisan preference[]’ that federal courts are ‘not responsible for vindicating.’” Id.

(quoting Gill v. Whitford, 138 S. Ct. 1916, 1933 (2018)); see ECF 17 at 8 (arguing that frustration of

Plaintiffs’ mission is an “abstract concern that does not impart standing”). The Eleventh Circuit’s

reasoning is particularly applicable here because Plaintiffs also rely on a “mission of electing

Democrats,” ECF 12 ¶ 10, and have not plausibly alleged that § 13.002 disadvantages Democratic


                                                    2
          Case 5:20-cv-00008-OLG Document 20 Filed 05/14/20 Page 3 of 4



candidates, much less that it will affect any particular candidate in any particular election. Jacobson, 2020

WL 2049076, at *9; see ECF 17 at 8.

                                             *       *        *

        For these reasons and the reasons included in her previous briefing, the Secretary respectfully

requests that the Court dismiss Plaintiffs’ Amended Complaint.




                                                     3
         Case 5:20-cv-00008-OLG Document 20 Filed 05/14/20 Page 4 of 4



Date: May 14, 2020                                   Respectfully submitted.

KEN PAXTON                                           /s/ Patrick K. Sweeten
Attorney General of Texas                            PATRICK K. SWEETEN
                                                     Associate Deputy for Special Litigation
JEFFREY C. MATEER
First Assistant Attorney General                     WILLIAM T. THOMPSON
                                                     Special Counsel
RYAN L. BANGERT
Deputy First Assistant Attorney General              KATHLEEN T. HUNKER
                                                     Special Counsel

                                                     CORY A. SCANLON
                                                     Assistant Attorney General

                                                     Office of the Attorney General
                                                     P.O. Box 12548 (MC-009)
                                                     Austin, Texas 78711-2548
                                                     Tel.: (512) 936-1414
                                                     Fax: (512) 936-0545
                                                     patrick.sweeten@oag.texas.gov
                                                     will.thompson@oag.texas.gov
                                                     kathleen.hunker@oag.texas.gov
                                                     cory.scanlon@oag.texas.gov

                                                     COUNSEL    FOR   THE TEXAS SECRETARY       OF
                                                     STATE




                                    CERTIFICATE OF SERVICE

     I certify that a true and accurate copy of the foregoing document was filed electronically (via
CM/ECF) on May 14, 2020, and that all counsel of record were served by CM/ECF.

                                                      /s/ Patrick K. Sweeten
                                                      PATRICK K. SWEETEN




                                                 4
